Citation Nr: 1342962	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  07-30 380	)	DATE
	)


Received from the Department of Veterans Affairs Committee on Waivers and Compromises in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $6,753.00, to include the issue of whether the overpayment was properly created and calculated.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Attorney



INTRODUCTION

The Veteran served on active duty from September 1972 to January 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises in Milwaukee, Wisconsin.  


FINDING OF FACT

In December 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  This was done in a December 2013 motion to withdraw the appeal.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
RYAN T. KESSEL
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


